Citation Nr: 0817970	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  05-38 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a dermatological 
condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty in the US Army as an 
infantryman and mortar man from August 1967 to August 1969.  
Included in the two years of service was one year of duty in 
the Republic of Vietnam where the veteran earned the Combat 
Infantryman's Badge (CIB). 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Nashville, 
Tennessee.  In March 2008, the veteran presented testimony 
before the undersigned Veterans Law Judge (VLJ).  A 
transcript of that hearing was prepared and has been included 
in the claims folder for review.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  The veteran has been diagnosed as suffering from 
tinnitus.

3.  Resolving all doubt in his favor, the veteran's tinnitus 
is related to his period of active duty.  

4.  VA audiological test results do show puretone thresholds, 
at 500, 1000, 2000, 3000, and 4000 Hertz, at 40 decibels or 
greater; or auditory thresholds for at least three of the 
frequencies at 26 decibels or greater; or speech recognition 
scores using the Maryland CNC Test at less than 94 percent in 
each ear.

5.  Resolving all doubt in his favor, the veteran's current 
bilateral hearing loss is related to his period of active 
duty.  

6.  The veteran has been diagnosed as suffering from a 
dermatological disability that affects various parts of his 
body including his groin, feet, hands, et cetera.  

6.  A private physician has hypothesized that the veteran's 
current skin disability was caused by or the result of the 
veteran's service in the Republic of Vietnam.  

7.  Resolving all doubt in his favor, the veteran's 
dermatological disability is related to his period of active 
duty.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the appellant's favor, 
the veteran's tinnitus was incurred in or caused by the 
veteran's military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.385 (2007).

2.  Resolving all reasonable doubt in the appellant's favor, 
the veteran's bilateral hearing loss was incurred in or 
caused by the veteran's military service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.385 (2007).

3.  Resolving all reasonable doubt in the appellant's favor, 
the veteran's skin disorder was incurred in or caused by the 
veteran's military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.385 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

The Board finds that the Agency of Original Jurisdiction 
(AOJ) has satisfied the duties to notify and assist, as 
required by the VCAA.  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to 
the appellant in proceeding with the issues on appeal given 
the favorable nature of the Board's decision on all three 
issues.  

Under 38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(b) 
(2007), service connection may be awarded for a "chronic" 
condition when:  (1) a chronic disease manifests itself and 
is identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a disease manifests itself during 
service (or during the presumptive period), but is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates that symptomatology to the veteran's present 
condition.  Savage v Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2007).  The United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court, has held that when aggravation of a veteran's 
nonservice-connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service-connected.  Allen v. Brown, 7 Vet. App. 439, 446 
(1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

I.  Bilateral Hearing Loss

In the case of sensorineural hearing loss, service connection 
is granted if such disease is manifested in service, or 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

The veteran's service records indicate that he served in the 
Republic of Vietnam where he was an infantryman and mortar 
man.  In other words, because of these positions, he was 
repeatedly exposed to gunfire and mortar-round fire for a 
period of approximately twelve months.  The veteran avers 
that because of his exposure to rifle shots and exposure to 
the firing of mortar rounds at the enemy, he began losing his 
hearing in both ears.  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2007). 

Even though hearing loss for VA purposes may not be 
demonstrated at separation, service connection for a current 
hearing loss disability can be established by submitting 
evidence that the current disability is related to service.  
Hensley v. Brown, 5 Vet. App. 155 (1993).  

The veteran underwent a military enlistment medical 
examination in August 1967.  An audiological examination was 
a part of that examination.  The results from that 
examination, measured in pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
0

10
LEFT
-5
-5
0

10

On service separation examination, another audiological 
examination was performed in August 1969.  The results from 
that examination were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0

15
LEFT
0
0
0

10

In this case, comparison of the veteran's entrance 
examination and his separation examination shows no decrease 
in hearing acuity.  See id.

Thirty-five years after military service, the veteran 
underwent a VA audiological examination.  In February 2004, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
55
70
70
LEFT
25
25
65
65
70

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and of 88 percent in the left ear.

The VA examiner stated that since the veteran's service 
medical records showed "normal" hearing in service and that 
there were no complaints involving hearing loss during 
service, and because the veteran had exposure to loud noises, 
during and after service, the audiologist was unable to 
relate the condition to the veteran's service. 

In determining whether evidence submitted by a veteran is 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).  The veteran's statements 
that he has proffered during the course of this appeal have 
not been contradictory.  Moreover, since the veteran filed 
his claim, his recitation of the symptoms produced by his 
bilateral hearing loss, and how long the condition has 
bothered him, has remained consistent.  The veteran has also 
provided testimony before the Board in which his recitation 
of the "facts" have been consistent with his previously 
written statements.  The Board veteran's written and 
testimonial evidence is credible, probative, and it adds 
weight to the overall claim.  See, e.g., Struck v. Brown, 9 
Vet. App. 145, 155-156 (1996).  

When, after consideration of all evidence and material of 
record in a case, there is an approximate balance of positive 
and negative evidence regarding any material issue, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.102 (2007); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990) (holding that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail.").  

Here the veteran has provided credible statements with 
respect to his hearing disability.  A VA audiologist has 
provided an opinion that the veteran's hearing loss is not 
related to his military service and must be related to post-
service noise exposure.  However, the Board finds the opinion 
deficient in that it does not provide supporting medical 
information that substantiates the assertions made, the 
audiologist relied on a finding of normal hearing for VA 
purposes on service separation examination in forming the 
opinion, and the examiner insinuated that the noise exposure 
that the veteran was exposed to after service was much more 
severe than the near-daily rifle and mortar fire he was 
intensely exposed to in service.  Hence, the Board finds that 
the VA examiner's opinion is inconsistent with the veteran's 
actual service.  See Kowalski v. Nicholson, 19 Vet. App. 171, 
179-80 (2005).  The Board will therefore rely on the 
veteran's statements and the decrease in his hearing ability 
since his enlistment in order to resolve this matter.  

In view of the foregoing, the Board finds that the evidence 
is, at least, in equipoise.  Accordingly, the benefit of the 
doubt in resolving the issue on appeal shall be given to the 
veteran, and therefore, service connection for bilateral 
hearing loss is warranted.  

II.  Tinnitus

The veteran has also claimed that he has suffered from 
tinnitus since service.  The veteran points to an incident in 
service in which he was over-exposed to a loud noise - the 
incident was when he ruptured his eardrum during a fire 
mission while loading/firing mortar rounds.  The RO has 
denied the veteran's claim for service connection for 
tinnitus and it has done so based upon the VA examiner's 
opinion of February 2004.  

Notwithstanding the assertions made by the VA examiner and 
the lack of other supporting medical evidence, the veteran 
has continued to assert that he suffers from tinnitus and 
that it is somehow related to his military service.  The 
veteran has been consistent in his statements to the Board 
and the RO.  There is evidence of record indicating that the 
veteran did indeed suffer noise exposure evidenced by an 
eardrum rupture.  

In determining whether evidence submitted by a veteran is 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).  The veteran's statements 
that he has proffered during the course of this appeal have 
not been contradictory.  Moreover, since the veteran filed 
his claim, his recitation of the symptoms produced by his 
tinnitus, and how long the condition has bothered him, has 
remained consistent.  The veteran has also provided testimony 
before the Board in which his recitation of the "facts" 
have been consistent with his previously written statements.  
The Board veteran's written and testimonial evidence is 
credible, probative, and it adds weight to the overall claim.  
See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-156 (1996).  

When, after consideration of all evidence and material of 
record in a case, there is an approximate balance of positive 
and negative evidence regarding any material issue, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.102 (2007); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990) (holding that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail.").  

In view of the foregoing, the Board finds that the evidence 
is, at least, in equipoise.  Accordingly, the benefit of the 
doubt in resolving the issue on appeal shall be given to the 
veteran, and therefore, service connection for tinnitus is 
warranted.  

III.  Skin Disorder

The remaining issue on appeal involves entitlement to service 
connection for a skin disability.  A review of the veteran's 
service medical records fails to reveal a diagnosis of or 
treatment for any type of acute or chronic skin condition 
while the veteran was in service.  However, the Board also 
notes that items that were complained about on the veteran's 
end-of-service DD Form 89 were not brought forward or 
discussed on the end-of-service physical.  The Board further 
points out that the end-of-service physical is surprisingly 
shy of information.

The veteran has stated that while in Vietnam, he started to 
develop "jungle rot" on his feet and crotch.  He returned 
from Vietnam and because he was scheduled to get married upon 
his return, he claims that he went to a doctor for treatment.  
Since that time, the veteran has asserted that he has seen 
numerous private and VA doctors for the treatment of his 
condition.  The veteran's spouse has corroborated his story 
noting that she was adamant in making sure that the veteran 
did not have a communicable condition or disease when they 
got married in the early 70s.  

To support his contentions, the veteran has submitted his 
obtainable private medical records from 1991 to the present.  
These records do show that the veteran has received treatment 
over the years for a dermatological condition.  They do 
confirm the veteran's assertions that he was sent from one 
doctor to another doctor when the dermatological condition 
could not be curbed or cured.  

Of particular interest is a letter from the veteran's 
treating physician written in December 2002.  The doctor 
wrote that he had been treating the veteran for his skin 
condition for "a long period of time" but that he, along 
with another physician, were unable to cure the veteran of 
the skin condition.  It was further written:

	. . . Both of us feel that this is 
probably gained through exposure while in 
the service . . . .

A dermatology specialist provided additional insight into the 
veteran's condition in a letter written in November 2004.  In 
her letter, the doctor stated:

	. . . I have seen people suffer from 
this condition for a long period of time 
intermittently and have had significant 
exposure to Vietnam veterans that may 
have picked up a more resistant fungus. . 
. . 

The RO has denied the veteran's request for service 
connection noting that there is a gap of time in the 
available medical records from the time he left the service 
until 1991.  It has further pointed out that a medical doctor 
has not conclusively linked the veteran's current skin 
disorder with his military service or his service in Vietnam.  

In determining whether evidence submitted by a veteran is 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).  The Board has reviewed 
the contentions made by the veteran and his wife.  The 
statements provided by both parties have not been 
contradictory.  More importantly, when they both provided 
testimony before the undersigned VLJ, both came across as 
sincere and earnest.  The Board believes that the veteran's 
written evidence is credible, probative, and it adds weight 
to the overall claim.  See, e.g., Struck v. Brown, 9 Vet. 
App. 145, 155-156 (1996).  The Board would add that written 
presentations made by the veteran during this appeal have 
been credible, logical, and well-stated.  His statements have 
not detracted from his claim - they have only enhanced it.  

The Board is not saying that either the veteran or his wife 
is experts.  However, they are competent to report that on 
which they have personal knowledge, i.e., what comes to each 
of them through their senses.  Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  While they are laypeople and they do not 
have the expertise to opine regarding medical diagnosis or 
etiology, they can describe the skin eruptions, they can tell 
about the treatment given over the years, and they can bear 
witness to the length of symptoms produced by the condition.  

When, after consideration of all evidence and material of 
record in a case, there is an approximate balance of positive 
and negative evidence regarding any material issue, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2007); see also 38 C.F.R. § 3.102 (2007).  In Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  The Court pointed out in Gilbert that 
under the benefit of the doubt doctrine established by 
Congress, when the evidence is in relative equipoise, the law 
dictates that the veteran prevails.

Here the veteran (along with his wife) has provided credible 
testimony with respect to his skin disability.  Private 
doctors have intimated that the veteran has suffered from a 
skin disability, i.e., jungle rot, since his service in 
Vietnam.  They have further hypothesized that the veteran's 
current condition is related to service.  A VA doctor has not 
provided a contrary opinion.  The Board will therefore rely 
on the veteran's statements and the statements provided by 
the private doctors in order to resolve this matter.  

In view of the foregoing, the Board finds that the evidence 
is, at least, in equipoise.  Because the evidence is in 
equipoise, and since the appellant is supposed to be afforded 
the benefit-of-the-doubt, the Board concludes that the 
veteran's skin disability is the result of his military 
service, and service connection is granted.




ORDER

1.  Entitlement to service connection for bilateral hearing 
loss is granted.

2.  Entitlement to service connection for tinnitus is 
granted.

3.  Entitlement to service connection for a dermatological 
condition is granted.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


